Citation Nr: 1026118	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-07 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a low back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for a chronic skin rash.

3.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for residuals, left leg 
injury.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to 
August 1969.

This matter comes to the Board of Veterans' Appeals (Board) from 
a November 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

A hearing in front of the undersigned Acting Veterans Law judge 
was held in April 2010.  A transcript of the hearing has been 
associated with the claim file.  

The issue of entitlement to service connection for a low back 
injury is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claim of entitlement to service connection 
for a low back injury in September 2004.  The Veteran was 
informed of the decision in October 2004.  Although the Veteran 
filed a notice of disagreement with this decision, he did not 
perfect his appeal after receipt of the statement of the case.  
Thus, the September 2004 decision is now final.

2.  Evidence received since the September 2004 decision includes 
evidence of continuity of symptomatology since service; the 
evidence is not cumulative, and raises a reasonable possibility 
of substantiating the claim.

3.  In a statement received in April 2010 and at the April 2010 
hearing, the appellant stated he did not wish to pursue the 
issues of service connection for skin rash and residuals of a 
left leg injury.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
September 2004 RO decision and the claim of entitlement to 
service connection for a low back injury is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) 
(2009).

2.  The criteria for withdrawal of his Substantive Appeal by the 
appellant on the issue of entitlement to service connection for a 
chronic skin rash, have been met; therefore, the Board does not 
have jurisdiction to consider the merits of that claim.  38 
U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.202, 20.204(b), (c) (2009).

3.  The criteria for withdrawal of his Substantive Appeal by the 
appellant on the issue of entitlement to service connection for 
residuals of a left leg injury, have been met; therefore, the 
Board does not have jurisdiction to consider the merits of that 
claim.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  In the 
instant case, since the Veteran's claim is being reopened, any 
deficiencies with regard to VCAA are harmless and nonprejudicial 
and VCAA analysis is not required.  

Legal Criteria and Analysis

1.  New and Material

Generally, a claim which has been denied in an unappealed RO 
decision or a Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Veteran seeks to reopen his claim for service connection for 
a low back injury which was originally denied in September 2004.

The evidence considered at the time of the original RO decision 
in September 2004 included the Veteran's assertions that he had 
injured his back during a crane accident while serving in 
Vietnam.  Service treatment records showed the Veteran had 
injured his left leg when a crane fell on him while servicing in 
Vietnam, but the records were silent for any complaints of or 
treatment for back problems.  A separation physical of August 
1969 noted the Veteran's spine to be normal.  In the accompanying 
Report of Medical History, the Veteran denied having any back 
trouble of any kind.  A VA examination report of October 1969 
noted the Veteran reported his left knee and left ankle hurt.

The record further contained VA outpatient treatment records 
dated between June 2000 and September 2004 which showed the 
Veteran had a low back disability.  VA outpatient treatment 
records of September 2004 note a finding of degenerative changes 
of the lumbar spine and osteophytes formations in the lumbar 
spine.  

The RO denied entitlement to service connection for an injury of 
the low back in September 2004 on the basis that there was no 
medical evidence of treatment in service for a low back injury 
and there was no evidence showing that he currently had any 
residuals of a low back injury that were related to his period of 
military service.  The Veteran was notified of this decision in 
October 2004 and filed a notice of disagreement (NOD) with the 
decision in November 2004. 

After the filing of the NOD, the Veteran submitted private 
medical treatment records dated from February 2001 to April 2004.  
These records included: MRI findings of February 2001 showing 
disc herniation of the left L5-S1; records showing that the 
Veteran sought treatment for complaints of back pain in October 
2002; X-rays of March 2004 showing findings of degenerative joint 
disease of the lower lumbar spine; and treatment records of April 
2004 showing findings of severe degenerative joint disease of the 
spine and treatment for complaints of back pain which had started 
two months before.  

In an April 2005 Statement of the Case (SOC), the RO 
readjudicated the Veteran's claim reaffirming the denial of 
service connection for a low back injury on the basis that there 
was no evidence of a back injury in service and no relationship 
between the current back disability and military service.  After 
receipt of the April 2005 SOC, however, the Veteran did not 
perfect his appeal with a VA-Form 9.  Thus, the September 2004 
decision became final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.160(d), 20.200 (2009).

The Veteran filed a claim to reopen entitlement to service 
connection for a low back disability in June 2006.

Added to the record since the last final denial of September 2004 
are private treatment records of October 2006 showing a 
disability of the low back; private treatment records of November 
2006 noting the Veteran reported having back pain since 1970 and 
noting MRI findings showing broad-based disc extrusion impinging 
on the S1 nerve root bilaterally; the Veteran's testimony at the 
RO hearing of October 2007 where he testified having incurred an 
injury to the back while in service when a crane fell on him, 
that he had not received treatment in service for his back, and, 
that his treating physician at the time of the accident told him 
to go to the VA after service to have his back checked; duplicate 
copies of VA outpatient treatment records dated in September 
2004; and, his testimony at the April 2010 Travel Board hearing 
where he testified he had been hospitalized in service for the 
crane accident and that he was put on light duty for his back in 
service, and was treated for is back immediately after service.  

A review of the evidence submitted since the final decision of 
September 2004, shows that all but the VA outpatient treatment 
records is new evidence, as it was not previously of record.  
Moreover, there is evidence which is material to the claim at 
hand.  Specifically, there is evidence that the Veteran reported 
that he had back pain since 1970.  As noted above, the 
credibility of the evidence is presumed in claims such as these.  
Assuming this evidence is credible, there exists a possibility of 
substantiating the claim as the evidence suggests a continuity of 
symptomatology since service.  At the time of the prior denial, 
the appellant had not submitted evidence of continuity of 
symptomatology since service.  As such, this evidence is "new" 
and relates to an unestablished fact necessary to substantiate 
the claim and is found to raise a reasonable possibility of 
substantiating the claim.  For these reasons, the Board finds 
that the criteria under 38 C.F.R. § 3.156(a) have been satisfied, 
and the Veteran's claim of entitlement to service connection for 
a low back disability is reopened.  

2.  Skin rash and left leg injury

In a rating decision of November 2006, the RO denied the 
Veteran's application to reopen the claim for service connection 
for a chronic skin rash and residuals of a left leg injury.  A 
statement of the case (SOC) readjudicating the issues was issued 
in January 2007.  In a VA Form 9 of February 2007, Appeal to the 
Board of Veterans' Appeals, the appellant stated he wanted to 
appeal all of the issues listed on the statement of the case.  In 
a statement received by the RO in April 2010, the appellant 
stated he did not wish to pursue the issues of service connection 
for skin rash and a left leg injury.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(b) (2009).

Given the facts noted above, the Board finds that the appellant 
withdrew his appeal as to the issues of entitlement to service 
connection for skin rash and residuals of a left leg injury.  
Hence, there remains no allegation of errors of fact or law for 
appellate consideration on those issues.  Therefore, the 
provisions of the Veterans Claims Assistance Act (VCAA) are not 
applicable.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to the claims for service connection for a 
chronic skin rash and residuals of a left leg injury; as such, 
the issues are dismissed.
ORDER

The application to reopen a claim for service connection for 
residuals of a low back injury is granted.

The claim of entitlement service connection for a chronic rash, 
is dismissed without prejudice.

The claim of entitlement service connection for residuals of a 
left leg injury, is dismissed without prejudice.


REMAND

Under the VCAA, VA must provide an examination when there is 
competent evidence of a disability (or persistent or recurrent 
symptoms of a disability) that may be associated with an in-
service event, injury, or disease, but there is insufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The 
Veteran's reports of a continuity of symptomatology can satisfy 
the requirement for evidence that the claimed disability may be 
related to service, and the threshold for finding that the 
disability (or symptoms of a disability) may be associated with 
service is low.  McLendon, 20 Vet. App. at 83; Locklear v. 
Nicholson, 20 Vet. App. 410, 419 (2006).

A private MRI of February 2001 shows findings of central to left 
L5-S1 disc herniation with extruded fragment.  A September 2004 
VA treatment note indicated that the Veteran had a herniated 
lumbar disk with chronic back pain.  Private treatment records of 
March 2004 and April 2004 note a diagnosis of degenerative joint 
disease of the lumbar spine.  An MRI showed a disc bulge at L5-
S1.  The Veteran has testified that a crane fell on him during 
service and that while he was only treated for a leg/ankle injury 
at the time, he also hurt his back during the injury.  Service 
treatment records show that the appellant was treated for 
injuries sustained during an accident when a crane fell on him in 
January 1969.  Furthermore, he has stated that he has had back 
pain since 1970 within a year of separation form service.  The 
Veteran is competent to report he injured his back in service and 
that it has hurt since then.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (Personal knowledge is that which is perceived 
through the use of the senses.).  As noted previously, in the 
context of VA's duties to provide an examination, continuity of 
symptomatology can satisfy the requirement for evidence that the 
claimed disability may be related to service, and the threshold 
for finding that the disability (or symptoms of a disability) may 
be associated with service is low.  Therefore, the Board finds 
that the evidence of record is thus insufficient to decide the 
claim and a remand for a VA examination as to the nature and 
etiology of any back disability is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the etiology of any current back 
disability.  All necessary tests should be 
conducted.  The claims file must be sent to 
the examiner for review.  The examiner should 
clearly identify all current back 
disabilities.  Then, the examiner should 
indicate whether it is as least as likely as 
not (50 percent probability or more) that any 
such disability is related to service.  The 
examiner is advised that the Veteran is 
competent to report symptoms, treatment, and 
injuries; and that his reports must be taken 
into account in formulating the requested 
opinions, along with the other evidence of 
record.

A rationale for all opinions must be 
provided.

2.  Thereafter, any additional development 
deemed necessary should be conducted.  If the 
benefit sought on appeal remain denied, issue 
the Veteran and his representative a 
supplemental statement of the case and allow 
a reasonable opportunity to respond.

If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


